Order of Family Court, New York County, entered January 26, 1970, which modified the provisions of a Mexican divorce decree, modified, on the law and on the facts, by decreasing the amount of support for the two children of the parties from $100 per week to $75 per week, and as so modified the order is affirmed, without costs and without disbursements. Upon the present record, it is our opinion that the required payment for the support of the two children should be $75 per week. In all other respects, we believe the order was proper. Concur—Stevens, P. J., Eager, Capozzoli, Nunez and Tilzer, JJ.